Citation Nr: 1024392	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2001, the RO received the Veteran's application to 
reopen a claim of service connection for a right knee 
disorder.  This application was apparently denied in April 
2002, though the decision is not of record.  The Veteran 
subsequently re-raised the issue of service connection for 
the right knee (see June 2007 statement), but this issue has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim of service 
connection for a left knee disorder.  Review of the service 
medical evidence documents that that Veteran was diagnosed 
with bilateral chondromalacia in service.  The evidence also 
reflects post-service treatment for claudication and weakness 
in the legs and the Veteran's history that his current left 
leg problems onset in service.  The complaints of weakness 
appear to have begun after a cerebrovascular accident (CVA) 
in October 2003.  The weakness has not been definitively 
linked to the CVA, however, and, based on the evidence of 
complaints of left leg cramping prior to the CVA, a VA 
examination is needed to determine if a chronic left leg 
disorder onset in service or are causally related to service.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

Further development is also needed on the claim of service 
connection for a right leg disorder.  Review of the evidence 
does not indicate that the Veteran has been provided a notice 
letter for the claim of service connection for a right leg 
(as opposed to right knee) disorder.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A.  

2. The AMC/RO should obtain all 
outstanding, relevant VA treatment 
records.  The AMC/RO should also ask the 
Veteran about the existence of any 
outstanding, private treatment records.  
Any reported records should be requested.  

3.  Then, the AMC/RO should schedule the 
Veteran for an examination with an 
appropriate medical professional to 
determine the nature and etiology of any 
left leg disorder.  For any diagnosed 
disorder, the examiner is requested to 
state whether it is at least as likely as 
not that the disorder onset during 
service or is causally related to service 
or any incident therein, to include the 
in-service assessment of chondromalacia 
and the in-service excision of an 
osteochondroma on the right tibia.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


